              Case 1:18-cr-00393-LAK Document 38 Filed 07/28/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- -- -- - -- -- - - --- ----- - ------------- f ------ x
UNITED STATES OF AMERICA,


                   -against-                                                         18-cr-393 (LAK)


CARLOS SERRANO,

                                       Defendant.
-I - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -- - - x


                                        MEMORANDUM
                                          ,.       !\ND ORDER


LEWIS A. KAPLAN, District Judge.

                   On October 29, 2018, defendant pleaqed guilty to one count ofpossessing with intent
 I



to distribute a kilogram of heroin and one count of wossessing with intent to distribute a kilogram

of cocaine. The cocaine possession took place in Flo*da in October 2016, and the heroin possession

took place in New York in March 2018, at which tirpe defendant was on bail pending charges for

the cocaine offense. The Court sentenced defendant tb 87 months of imprisonment. He is scheduled

for release on June 4, 2024.

                   Defendant now moves for compassioqate release. He contends that his hypertension

and age -he is 55 years old- place him at a heighteqed risk of death or serious inj ury ifhe were to

contract COVID-19, and that further incarceration wpuld increase his likelihood of being infected

with the virus. He asks to be permitted to serve the reinainder of his sentence on home confinement

with his sister in Florida.

                   Under 18 U.S.C. § 3582(c)(l)(A), as 4tnended by the First Step Act, the Court may

~odify a term of imprisonment upon a defendant'~ motion only "after the defendant has fully

eJ hausted all administrative rights to appeal a faihpre of the [BOP] to bring a motion on the
           Case 1:18-cr-00393-LAK Document 38 Filed 07/28/20 Page 2 of 4



                                                                                                   2

defendant's behalf or the lapse of 30 days from thelreceipt of such a request by the warden of the

defendant's facility, whichever is earlier."' 1 Defe~dant asserts that he has complied with this

requirement, and the government does not challeng¢ his assertion.

               Where the exhaustion requirement is µiet , a court may modify a defendant's sentence

if (1) there are "extraordinary and compelling reasoqs" warranting a sentence modification, (2) the

modification is " consistent with applicable policy statements issued by the Sentencing

Commission," and (3) the modification is supported py the factors set forth in 18 U.S.C. § 3553(a).2

The portion of the policy statement on which defendapt relies, set forth in the Sentencing Guidelines

at Section 1B 1.13 and its Application Notes, Subdivision (D), authorizes early release where, " [a]s

determined by the Director of the Bureau of Pris~ms, there exists in the defendant' s case an

er raordinary and compelling reason other than, or ijn combination with, the reasons described in

[S]ubdivisions (A) through (C)." 3

               As to the first requirement, the Cotµt is not persuaded that the combination of

defendant's hypertension and age of 55 years anp.ounts to an extraordinary and compelling

cifcumstance warranting his release. While there is 4vidence linking hypertension to an increased

risk of health complications associated with COV~-19, hypertension is a common and treatable

condition, and defendant has not argued or present4d evidence that his condition is particularly

serious or, for that matter, not fully controlled by mediFation. And while defendant's age apparently




               18 U.S.C. § 3582(c)(l)(A).
       2

                18 U.S.C. § 3582(c)(l)(A)(i).


               U.S.S.G. § 1B1.13, cmt.l(D). Defendajnt disclaims direct reliance on the other three
               subdivisions of the policy statement. SeelDkt. 35 at 4, Dkt. 37 at 2.
            Case 1:18-cr-00393-LAK Document 38 Filed 07/28/20 Page 3 of 4




                                                                                                             3

increases his risk to at least some degree, he is not ~o advanced in age as to fall into an excessively

high risk group.

               For similar reasons, and assuming tjoth that the policy statement applies here4 and

that the Court has the authority to apply Subdivisiop (D) absent a finding from the Director of the

Bureau of Prisons,5 the Court is not persuaded that d~fendant's conditions qualify as "extraordinary

and compelling" under Subdivision (D).

               Finally, the Court concludes that defyndant's application fails under the sentencing

factors set forth in 18 U.S .C. § 3553(a). "Those factors include: (1) 'the nature and circumstances

of the offense and the history and characteristics o~ the defendant,' (2) ' the need for the sentence

imposed' to, among other objectives, 'provide j~t punishment for the offense,' and (3) the

Sentencing Guidelines range. " 6



        4

                As this Coutt has stated previously, "th question whether it is bound by the Sentencing
                Commission's ... compassionate releas policy statement is a much debated question and
                thus so too are the grounds on which the ourt may grant relief in a case Iike this." See, e.g.,
                United States v. Canales, No. l 6-cr-212 LAK), 2020 WL 2319294, at *2 (S.D.N.Y. May
                9, 2020) (citations omitted); United St tes v. Merlo, No. l 7-cr-073 8 (LAK), 2020 WL
                3001039, at *2 (S.D.N.Y. June 4, 2020).


                Subdivision (D) permits early release here "the Director of the Bureau of Prisons"
                determines that "there exists in the de ndant's case an extraordinary and compelling
                reason" justifying his early release, othe than those outlined in Subdivisions (A) through
                (C). U.S.S.G. § lBl.13, cmt.1(O). Defe ant does not contend that this requirement is met
                here, although he argues for the first tim in his reply brief that several district courts have
                found that Subdivision (D) permits a dis ict court, rather than the Director of the Bureau
                of Prisons, to make the necessary determi ation. See, e.g., United States v. Daugerdas, No.
                09-cr-581 , 2020 WL 2097653, at *2 S.D.N.Y. May 1, 2020) (citing cases). The
                government, which incorrectly assumes hat defendant's motion is based on Subdivision
                (A), fails to address Subdivision (D). he Court assumes that defendant is correct but
                expresses no opinion on this issue in ligh of the lack of briefing.
        6

                Merlo, No. 17-cr-0738 (LAK), 2020 WL $001039, at *3 (quoting 18 U.S.C § 3553(a)).
          Case 1:18-cr-00393-LAK Document 38 Filed 07/28/20 Page 4 of 4




                                                                                                      4
                In a period ofless than two years, defendant was caught twice in possession oflarge

 quantities of narcotics. On the second occasion, h~ was on bail pending the resolution of the first

 charge. These are serious crimes, and the 87 month! sentence that the Court imposed, which was at

the low end of the stipulated guidelines range of 81 to 108 months of imprisonment, reflected the

need to punish defendant for his repeated misconqluct and to deter major narcotics distributors.

Releasing defendant to home confinement after he llas been incarcerated for just 27 months would

undermine the need for the sentence imposed.

               The Court reaches this conclusion des bite defendant's argument that his hypertension

and age place him at a heightened risk of adverselmedical consequences if he were to contract

COVID-19. While the Court does not discount the rlisks or the legitimate concerns of incarcerated

individuals more generally, it is not persuaded, for ~he reasons noted above, that the health risks

faced by defendant outweigh the considerations thatl led to his sentence.

               Defendant's motion for compassiona~e release [Dkt. 35] is denied.

               SO ORDERED.

Dated:         July 28, 2020




                                                                 1s"'-. Kaplan
                                                        United States District Judge
